DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in heart to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in heart to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, and 4-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 13 now claim “the inner part having an elastic modulus with a deformation rate range of from about 0.01% to 1.0% and an about 16% to 42% higher elastic modulus than inner part without the graphene nano-platelets: and the inner part 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 4-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 13 now claim “the inner part having an elastic modulus with a deformation rate range of from about 0.01% to 1.0% and an about 16% to 42% higher elastic modulus than inner part without the graphene nano-platelets: and the inner part having a decrease of the elastic modulus at a deformation rate starting at about 1.0% that is greater than the inner part without the graphene nano-platelets” (emphasis added).  The language is confusing and cumbersome.  That is “the inner part without the graphene nano-platelets” is not actually part of the finished product, so why is the finished compound compared to it?  Rather, the finished compound’s actual elastic modulus as a function of deformation rate 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in heart to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, and 4-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. (herein “Chavan”; US Pat. No. 9,789,366 B1) in view of Cesareo et al. (herein “Cesareo”; WO Pub. No. 2014/135455 A1).
Regarding claim 1, Chavan discloses a golf ball comprising: an inner part comprising at least an elastomeric polymer and at least a reinforcing agent (col. 5, line 59 to col. 6, line 20), and an outer part comprising at least a coating layer provided with dimples (Figs. 14 and 15); the reinforcing agent of thinner part comprising graphene nano-platelets dispersed within thinner part (col. 6, lines 1-4 and col. 3, lines 7-10) the graphene nano-platelets having the following features: i) at least 90% of the graphene nano-platelets has a lateral size from 100 nm to 25,000 nm (col. 1, lines 32-34; noting a “few microns wide” makes obvious 3 microns or 3000 nm; the disclosed range anticipating the claimed range) and a thickness from 0.34 nm to 20 nm (col. 1, lines 32-34; noting a “few nanometers thick” makes obvious 3 nm; the disclosed range anticipating the claimed range; noting they all would appear to be around this size), wherein the lateral size is always greater than the thickness (col. 1, lines 32-34 noting an “aspect ratio of  >1000”); ii) a carbon/oxygen (C/O) ratio in the graphene nano-platelets greater than or equal to is 100:1 (col. 1, lines 30-32; noting “graphene” by definition is a single layer of “graphite” which is completely composed of “carbon atoms”, see NPL “Graphene – What is it?”, so no oxygen would be present and thus the ratio of carbon to oxygen would be greater than 100:1, like 100:0).  In the alternative, regarding the exact C/O ratio and size of the platelets, Cesareo makes obvious a C/O ratio of 100:1 (page 4; noting greater than 150:1) and a platelet size of 50 to 5,000 nm by 0.34 to 20 nm thick).  Thus, it would have been obvious to one of ordinary skill in heart at the time of filing to modify Chavan to make the C/O ratio greater than 100:1 and the platelet size 5,000 nm x 0.34 nm because doing so would be use of a known technique (using a C/O ratio of greater than 100:1 and a platelet size of 5,000 nm x 0.34 nm) to improve a similar product (a golf ball using graphene platelets on the nanometer scale) in the same way (using a C/O ratio of greater than 100:1 and a platelet size of 5,000 nm x 0.34 nm in order to provide the graphene “with the best properties” – see Cesareo: page 4). Finally, it is noted that the combined Chavan and Cesareo do not specifically disclose that the inner part having an elastic modulus with a deformation rate range of from about 0.01% to 1.0% and an about 16% to 42% higher elastic modulus than the inner part without the graphene nano-platelets, the inner part having a decrease of the elastic modulus at a deformation rate starting at about 1.0% that is greater than the inner part without the graphene nano-platelets.  However, Chavan makes obvious the following percent weights of ingredients use to produce the core (col. 6, lines 5-19; noting the identified weights are obvious in light of the disclosed ranges):


At 90 % Weight
Adjusted to 100% Weight (x 10/9) for comparison to Ex. 4
Applicant’s 
Ex. 4 from Table 1
Polybutadiene
90
100
100
Zinc diacrylate
26
28.9
29
Calcined Kaoline
NA
NA
2
Graphene
10
11.1
12
Stearic Acid
1.0 as “zinc stearate”
1.1 as “zinc stearate”
1
Zinc Oxide
3.6
4.0
4
Processing adjuvants
2.7 as “peroxide initiator”
3.0 as “peroxide initiator”
3.0 as ?
Cross-linking agent
2.4 as “zinc pentachlorothiophenol”
2.7 as “zinc pentachlorothiophenol”
2.7 as ?

  
As can be seen Chavan makes obvious an inner core having similar amounts of ingredients used to obtain the inherent property as disclosed by applicant in Table 1, Example 4.  Thus, under MPEP 2112(III), an obviousness rejection is being made as the prior art shows a similar composition, but is silent as to the inherent characteristic.
Regarding claim 4, the combined Chavan and Cesareo disclose that at least 90% of the graphene nano-platelets has a lateral size from 500 nm to 15000 nm (Chavan: col. 1, lines 32-34; noting a “few microns wide” makes obvious 3 microns or 3000 nm; the disclosed range anticipating the claimed range or Cesareo: page 4; noting 50 to 5,000 nm) and a thickness from 0.34 nm to 8 nm (Chavan: col. 1, lines 32-34; noting a “few nanometers thick” makes obvious 3 
Regarding claims 5 and 15, the combined Chavan and Cesareo disclose that a C/O ratio in the graphene nano-platelets of greater than or equal to 200:1 (Chavan: col. 3, lines 30-32; noting “graphene” by definition is a single layer of “graphite” which is completely composed of “carbon atoms”, see NPL “Graphene – What is it?”, so no oxygen would be present and thus the ratio of carbon to oxygen would be greater than 200:1, like 200:0).  In the alternative, Cesareo discloses that the C/O ratio should be “greater than 150:1.  In addition, regarding the exact C/O ratio, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that C/O ratio is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Cesareo which specifically states that C/O ratio is a result-effective variable used to optimize the “properties of the graphene” (see page 4).  Thus, it would have been obvious to one of ordinary skill in heart at the time of filing that the exact C/O ratio could be found through routine experimentation in order to optimize the properties of the graphene.
Regarding claims 6 and 16, the combined Chavan and Cesareo disclose that the graphene nano-platelets are present in an amount from 1 phr to 50 phr with respect to the elastomeric polymer of the inner part (Chavan: col. 3, lines 7-10; noting 0.1 to 5 % or phr makes obvious the claimed range or col. 4, lines 21-34).
Regarding claims 7 and 17, the combined Chavan and Cesareo disclose that the graphene nano-platelets are present in an amount from 2 phr to 30 phr with respect to the elastomeric polymer of thinner part (Chavan: col. 3, lines 7-10; noting 0.1 to 5 % or phr makes obvious the claimed range or col. 4, lines 21-34).
Regarding claims 8 and 19, the combined Chavan and Cesareo disclose that thinner part further comprises a spherical core (Chavan: Fig. 14, item 12).
Regarding claims 9 and 20, the combined Chavan and Cesareo disclose that thinner part further comprises one or more intermediate layers located between the spherical core and the outer part (Fig. 14, item 16), wherein the reinforcing agent comprising the graphene nano-platelets is in the one or more intermediate layers (Chavan: col. 10, lines 44-45; noting “Dual Cores with Graphene in the Inner Core and the Outer Core”, so the outer core also uses graphene).
Regarding claims 10 and 21, the combined Chavan and Cesareo disclose that the elastomeric polymer is selected from the group consisting of polybutadiene, natural rubber, polyisoprene, styrene-butadiene rubber (SBR), ethylene-propylene-diene (EPDM) rubber and combinations thereof (Chavan: col. 6, lines 5-19; noting polybutadiene).
Regarding claims 11 and 22, the combined Chavan and Cesareo disclose that the elastomeric polymer comprises polybutadiene (Chavan: col. 6, lines 5-19; noting polybutadiene).
Regarding claim 12, the combined Chavan and Cesareo disclose that the graphene nano-platelets are present in an amount from 2 phr to 20 phr with respect to the elastomeric polymer of thinner part (Chavan: col. 3, lines 7-10; noting 0.1 to 5 % or phr makes obvious the claimed range or col. 4, lines 21-34).
Regarding claim 13, Chavan discloses a golf ball comprising: an inner part comprising at least an elastomeric polymer and at least a reinforcing agent (col. 5, line 59 to and an outer part comprising at least a coating layer provided with dimples (Figs. 14 and 15); the reinforcing agent of thinner part comprising graphene nano-platelets dispersed within thinner part (col. 6, lines 1-4 and col. 3, lines 7-10) the graphene nano-platelets having the following features: i) at least 90% of the graphene nano-platelets has a lateral size from 3,000 nm to 25,000 nm (col. 1, lines 32-34; noting a “few microns wide” makes obvious 3 microns or 3000 nm) and a thickness from 0.34 nm to 20 nm (col. 1, lines 32-34; noting a “few nanometers thick” makes obvious 3 nm; the disclosed range anticipating the claimed range; noting they all would appear to be around this size), wherein the lateral size is always greater than the thickness (col. 1, lines 32-34 noting an “aspect ratio of  >1000”); ii) a carbon/oxygen (C/O) ratio in the graphene nano-platelets greater than or equal to is 100:1 (col. 1, lines 30-32; noting “graphene” by definition is a single layer of “graphite” which is completely composed of “carbon atoms”, see NPL “Graphene – What is it?”, so no oxygen would be present and thus the ratio of carbon to oxygen would be greater than 100:1, like 100:0).  In is noted that Chavan does not specifically disclose platelets having a lateral size of at least 5,000 nm.  However, Cesareo discloses graphene platelets having an average size of 50 to 5,000 nm (page 4; noting the upper end of the range makes obvious the claimed range).  Thus, it would have been obvious to one of ordinary skill in heart at the time of filing to modify Chavan to use platelet size of 5,000 nm as taught by Cesareo because doing so would be a simple substitution of one element (platelets having a lateral size of 5,000 nm) to another platelets having a lateral size of 3,000 nm) to obtain predictable results (the continued ability to use graphene platelets in a golf ball, the platelets having a lateral size of 5,000 nm).  In the alternative, regarding the exact C/O ratio, Cesareo makes obvious a C/O ratio of 100:1 (page 4; noting greater than 150: 1).  Thus, it would have been obvious to one of ordinary skill in heart at the time of filing to modify the inner part having an elastic modulus with a deformation rate range of from about 0.01% to 1.0% and an about 16% to 42% higher elastic modulus than the inner part without the graphene nano-platelets, the inner part having a decrease of the elastic modulus at a deformation rate starting at about 1.0% that is greater than the inner part without the graphene nano-platelets.  However, Chavan makes obvious the following percent weights of ingredients used to product the core (col. 6, lines 5-19; noting the identified weights are obvious in light of the disclosed range):
Ingredient
At 90 % Weight
Adjusted to 100% Weight (x 10/9) for comparison to Ex. 4
Applicant’s 
Ex. 4 from Table 1
Polybutadiene
90
100
100
Zinc diacrylate
26
28.9
29
Calcined Kaoline
NA
NA
2
Graphene
10
11.1
12
Stearic Acid
1.0 as “zinc stearate”
1.1 as “zinc stearate”
1
Zinc Oxide
3.6
4.0
4
Processing adjuvants
2.7 as “peroxide initiator”
3.0 as “peroxide initiator”
3.0 as ?

2.4 as “zinc pentachlorothiophenol”
2.7 as “zinc pentachlorothiophenol”
2.7 as ?

  
As can be seen Chavan makes obvious an inner core having similar amounts of ingredients used to obtain the inherent property as disclosed by applicant in Table 1, Example 4.  Thus, under MPEP 2112(III), an obviousness rejection is being made as the prior art shows a similar composition, but is silent as to the inherent characteristic.
Regarding claim 14, the combined Chavan and Cesareo disclose that at least 90% of the graphene nano-platelets has a lateral size from 5,000 nm to 15000 nm (Cesareo: page 4; noting 5,000 nm makes obvious the claimed range) and a thickness from 0.34 nm to 8 nm (Chavan: col. 1, lines 32-34; noting a “few nanometers thick” makes obvious 3 nm; the disclosed range anticipating the claimed range; noting they all would appear to be around this size or Cesareo: page 4, noting 0.34 to 20 nm).
Regarding claim 18, the combined Chavan and Cesareo disclose that the graphene nano-platelets are present in an amount from 2 phr to 20 phr with respect to the elastomeric polymer of thinner part (Chavan: col. 3, lines 7-10; noting 0.1 to 5 % or phr makes obvious the claimed range or col. 4, lines 21-34).


Response to Arguments
Applicant's arguments filed 9/18/20 have been fully considered but they are not persuasive.
The Responses uses the headings originally presented by applicant.
Claim Rejections – 35 USC 103
I. Chavan, in view of Cesareo, does not disclose the mechanical properties of the claimed golf comprising the GNPs.
Applicant now amends the claims based on pars. [0112] and [0113] of applicant’s specification. This amendment and the subsequent arguments are not persuasive for the following reasons.  As noted in the rejection above, the combined Chavan and Cesareo make obvious the use of the claimed size graphene platelets in the polybutadiene.  In addition, the Examiner shows how Chavan makes obvious the specific weight and ingredients used to create a core similar to applicant’s Example 4.  As such, the core property limitations are rejected based on inherency.  In addition, applicant does not meet the written requirement for the newly added limitation as the exact type of “processing adjuvants” and “cross-linking agents” are not listed.  Based on this inherency rejection, applicant’s arguments regarding the benefit, testing and advantages of the graphene platelets are moot. Furthermore, regarding the inherency rejection, the properties of the core were not previously claimed.  As such, no specific inherency rejection was necessary.  However, as the properties are now claimed, the Examiner has provided “a technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the prior art”. 

II. Chavan, in combination with Cesareo, does not teach or motivate a POSITA to improve the performance of a golf ball.
Applicant argues essentially the combination of Chavan with Cesareo.  Applicant argues that Chavan does not make obvious the use of graphene nano-platelets.  However, Chavan clearly discloses the use of graphene nano-platelets in the description of related art (col. 1, lines 26-45).  In addition, even the Federal Circuit has held that “combining two embodiments Corid Corp. v. Boston Scientific Corp., 658 F.3d 1347 (Fed. Cir. 2011)).  Cesareo is brought in to show the known size and C/O of preferred graphene platelets; regardless of their exact use.

III. Chavan, in view of Cesaero [sic], does not make obvious the claimed subject matter of the Application, as a whole
The Examiner has now incorporated his rationale for inherency based on the newly presented amended claims.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/9/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711